ORDER
Premises considered:
IT IS ORDERED that the documents filed into the Court’s record in this matter by counsel for Samuel Dickens on March 7, *13451990 are insufficient to comply with this Court’s order and disciplinary decision rendered herein on October 23, 1990, and that Samuel Dickens’ conditional suspension be and hereby is continued in effect until Samuel Dickens restores to the Vincents clear, merchantable, and unclouded title to their property, and pays to the Louisiana State Bar Association and the Clerk of the Louisiana Supreme Court their costs in the disciplinary proceedings.